Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to preclude Melvin S. Barasch, a Justice of the Supreme Court, Kings County, from adjourning the return date of the appellant’s motion to dismiss the complaint in an action entitled Federal Natl. Mtge. Assoc, v Youkelsone, pending in the Supreme Court, Kings County, under Index No. 36834/2001.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought. Santucci, J. P., Adams, Crane and Cozier, JJ., concur.